Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 5 and 6, drawn to a guide RNA molecule that is complementary to a nucleic acid encoding p2-microglobulin (B2M), the guide RNA molecule comprising any one nucleic acid sequence selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 6, SEQ ID NO: 17, and SEQ ID NO: 26.
Group II, claim(s) 2, drawn to a guide RNA molecule that is complementary to a nucleic acid encoding HLA-DQ, the guide RNA molecule comprising any one nucleic acid sequence selected from the group consisting of SEQ ID NO: 64, SEQ ID NO: 65, SEQ ID NO: 87, and SEQ ID NO: 90.
Group III, claim(s) 3, drawn to a guide RNA molecule that is complementary to a nucleic acid encoding HLA- DP, the guide RNA molecule comprising the nucleic acid sequence of SEQ ID NO: 123 or SEQ ID NO: 129.
Group IV, claim(s) 4, drawn to a guide RNA molecule that is complementary to a nucleic acid encoding HLA- DR, the guide RNA molecule comprising any one nucleic acid sequence selected from the group consisting of SEQ ID NO: 186, SEQ ID NO: 188, and SEQ ID NO: 225.
Group V, claim(s) 7-23, drawn to a transformed cell in which expression of MHC I cell membrane receptor and MHC II cell membrane receptor is inhibited.
Group VI, claim(s) 24-27, drawn to a method for treating cancer, an infectious disease, a degenerative disease, a hereditary disease, or an immune disease, comprising administering to a subject, the pharmaceutical composition of claim 23.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
A specific guide RNA molecule that is complementary to a nucleic acid encoding β2-microglobulin (B2M), e.g. SEQ ID NO: 1, or SEQ ID NO: 6, or SE ID NO: 17, or SEQ ID NO: 26.
A specific guide RNA molecule that is complementary to a nucleic acid encoding HLA-DQ, e.g. SEQ ID NO: 64, or SEQ ID NO: 65, or SE ID NO: 87, or SEQ ID NO: 90.
A specific guide RNA molecule that is complementary to a nucleic acid encoding HLA-DP, e.g. SEQ ID NO: 123, or SEQ ID NO: 129.
A specific guide RNA molecule that is complementary to a nucleic acid encoding HLA-DR, e.g. SEQ ID NO: 186, or SEQ ID NO: 188, or SE ID NO: 225.
A specific therapeutic allogeneic cell, e.g. an immune cell or a stem cell. 
A specific disease, e.g. chronic lymphocytic leukemia (CLL), B-cell acute lymphocytic leukemia (B-ALL), acute lymphoblastic leukemia, acute myeloid leukemia, lymphoma, non-Hodgkin's lymphoma (NHL), multiple myeloma, blood cancer, gastric cancer, liver cancer, pancreatic cancer, colorectal cancer, lung cancer, breast cancer, ovarian cancer, skin cancer, melanoma, sarcoma, prostate cancer, esophageal cancer, hepatocellular carcinoma, astrocytoma, mesothelioma, head and neck cancer, medulloblastoma, hepatitis B, hepatitis C, human papilloma virus (HPV) infection, cytomegalovirus infection, Epstein Barr virus (EBV) infection, viral respiratory disease, influenza, or other disease encompassed by claims 24, 25 and 26.
A specific RNA-guided endonuclease: e.g. Cas1, Cas1B, Cas2, Cas3, Cas4, Cas5, Cas6, Cas7, Cas8, Cas9, Cas10, Cas12a, Cas12b, Cas12c, Cas12d, Cas12e, Cas 13a, Cas 13b, Cas 13c, Cas 13d, Cpfl, Csyl, Csy2, Csy3, Csel, Cse2, Cscl, Csc2, Csa5, Csn2, Csm2, Csm3, Csm4, Csm5, Csm6, Cmrl, Cmr3, Cmr4, Cmr5, Cmr6, Csbl, Csb2, Csb3, Csxi7, Csxi4, CsxlO, Csxi6, CsaX, Csx3, Csxl, Csxi5, Csfl, Csf2, Csf3, or Csf4.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1-5, 7, 23 and 26.

The groups of inventions listed above do not related to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups listed above are drawn to five product (Groups I-V) and one processes (Group VI). These groups lack unity of invention because even though the inventions of the groups require the technical feature of a guide RNA. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Mansour (Mansour et al., WO 2017/143210 A1, Publication Date: 2017-08-24, cited in IDS of 09/24/2021). 
Mansour teaches that there are at least six major categories of MHC genes in humans, identified as being important in transplant biology. HLA-A, HLA-B, HLA-C encode the HLA class I proteins while HLA-DR, HLA-DQ, and HLA-DP encode the HLA class II proteins (See [0159]). MHC class I molecules are heterodimers that consist of two polypeptide chains, α and β2-microglobulin. The two chains are linked noncovalently via interaction of β2-microglobulin and the α3 domain. Only the α chain is polymorphic and encoded by an HLA gene (e.g. HLA-A, HLA-B, HLA-C), while the β2-microglobulin subunit is not polymorphic and encoded by Beta-2 microglobulin (B2M) gene (See [0164]). Mansour teaches a method for generating universal MHC/HLA-compatible hematopoietic progenitor cells comprising the steps of: a) contacting isolated progenitor cells with a fusion protein comprising a homeotic (HOX) oncoprotein and/or a mixed-lineage leukemia (MLL) oncoprotein, wherein said isolated progenitor cells are progenitor cells that give rise to subsets of mature blood cells, b) disrupting antigen presentation by the cell by down-regulating gene expression of a major histocompatibility complex (MHC, also called the human leukocyte antigen (HLA)) gene expression in the cell; and c) culturing the progenitor cells of step b) with a combination of multilineage cytokines comprising stem-cell factor (SCF), Flt3 ligand, IL-3, TPO and IL-6, whereupon culturing, the progenitor cells become immortalized and exhibit commitment to neutrophil, macrophage, and/or dendritic lineage or exhibit multi-lineage blood cell differentiation potential (See claim 1). Mansour teaches that in some embodiments, subsequent to the downregulation of MHC complex in the immortalized progenitor cells, the universal MHC/HLA compatible progenitor cells emerge. In some embodiments, the MHC gene whose expression is inhibited or downregulated is an MHC/HLA class I gene. In some embodiments, the MHC/HLA class I gene whose expression is inhibited encodes HLA ABC. ln some embodiments, the MHC complex is downregulated by inhibition or downregulation of β2 microglobulin gene. In some embodiments, the nucleic acid sequence that inhibits gene expression can be a gRNA molecule, wherein the CRISPR-mediated gRNA molecule corresponds to a gene encoding an MHC class I gene or gene encoding β2 microglobulin, wherein gRNA molecule is expressed and initiates inhibition or disruption of MHC class I gene. In some embodiments, the MHC class I gene can be gene encoding for HLA-A, HLA-B or HLA-C (See [0165]). Specifically, gRNA targeting β2 microglobulin is designed using software designed to design GRNA (See [0171]), and gRNA represented by SEQ ID NO: 21 are described as the designed gRNA ([0172]). The "gRNA represented by SEQ ID NO: 21" (GAGTAGCGCGAGCACAGCTA) of Mansour is identical to the gRNA SEQ ID NO: 1 (GAGUAGCGCGAGCACAGCUA) of the instant application. Mansour teaches using CRISPR/Cas9 for gRNA (See page 66, § 2. Rejection of foreign cells). Mansour teaches methods of treating a pathogen infection, comprising administering MHC/HLA-compatible hematopoietic cells (See claims 51-55). Thus, the technical feature linking the inventions of Groups I-VI does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/           Primary Examiner, Art Unit 1642